Citation Nr: 0502548	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-12 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.  

2.  Entitlement to service connection for residuals of a fire 
injury, to include skin cancer.  

3.  Entitlement to service connection for disability of the 
immune system, to include allergies and infections.  

4.  Whether new and material evidence to reopen a claim for 
service connection for colitis has been received.  

5.  Entitlement to an increased (compensable) rating for 
residuals of an appendectomy.  



REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney  


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from February 1944 to 
March 1946.  

In a December 1960 rating decision, the RO denied the 
veteran's claim for service connection for colitis.  The 
veteran was notified of that decision in January 1961, but 
did not initiate an appeal.  In March 1961, the veteran 
sought to reopen his claim for service connection for 
colitis.  In a March 1961 rating decision, the RO denied the 
veteran's petition to reopen his claim.  The veteran was 
notified of that decision later in March 1961, but did not 
initiate an appeal.  

In September 2002, the veteran sought to reopen his claim for 
service connection for colitis.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of July 2002 and April 2003 rating 
decisions.  

In the July 2002 rating decision, the RO, inter alia, denied 
the veteran's claim for service connection for residuals of a 
fire injury to include skin cancer, and the claim for a 
compensable evaluation for residuals of an appendectomy.  The 
veteran filed a notice of disagreement (NOD) in August 2002, 
and the RO issued a statement of the case (SOC) in April 
2003.  

In the April 2003 rating decision, the RO, inter alia, denied 
the veteran's claims for service connection for a visual 
condition (hereinafter "bilateral eye disability"); 
disability of the immune system, to include allergies and 
infections; and granted the veteran's petition to reopen his 
claim for service connection for colitis, although the claim 
was denied on the merits.   

In May 2003, the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in response to 
the April 2003 SOC.  In the VA Form 9, the veteran also noted 
his disagreement (NOD) with the April 2003 rating decision.  

In July 2003, the veteran testified during a hearing before 
RO personnel; a transcript of that hearing is of record.  

In December 2003, the RO issued an SOC in response to the 
veteran's April 2003 NOD.  The veteran filed a substantive 
appeal (via a VA Form 9) in January 2004.  

In January 2004, the veteran revoked his power-of-attorney 
with the West Virginia Department of Veterans Affairs in 
favor of David L. Huffman, a private attorney.  

In October 2004, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  During the 
hearing, the veteran requested, and the undersigned granted, 
a 60-day abeyance period within which to submit additional 
evidence.  In November 2004, the veteran's attorney submitted 
to the RO both VA and private treatment records; the RO 
forwarded these records to the Board in December 2004.  In 
January 2005, the veteran's attorney submitted directly to 
the Board a December 2004 report of examination from Richard 
J. Blackburn, D.O.  The Board accepts the additional evidence 
for inclusion in the record on appeal.  See 38 C.F.R. §§ 
20.800, 20.1304 (2004).  

Furthermore, the Board notes that in the April 2003 rating 
decision, as noted above, the RO reopened the veteran's claim 
for service connection for colitis, but denied the claim on 
the merits.  The Board points out, however, that regardless 
of what the RO has done, the Board must address the question 
of whether new and material evidence has been received to 
reopen the claim because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other 
words, the Board is required to first consider whether new 
and material evidence is presented before the merits of a 
claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Hence, the Board has characterized 
the claim on appeal on the title page.  

The Board's decision granting the petition to reopen set 
forth below.  The claims for service connection for colitis 
(on the merits), for a bilateral eye disability, for 
residuals of a fire injury to include skin cancer, and for a 
disability of the immune system to include allergies and 
infections, as well as the claim for a compensable evaluation 
for residuals of an appendectomy are addressed in the remand 
following the decision; these matters are being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran when further action, on his 
part, is required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen the veteran's claim for 
service connection for colitis has been accomplished.  

2.  In a March 1961 rating decision, the RO denied the 
veteran's petition to reopen his claim for service connection 
for colitis; although the RO notified him of the denial later 
in March 1961, the veteran did not initiate an appeal.  

3.  New evidence associated with the claims file since the 
RO's March 1961 denial relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for colitis.  



CONCLUSIONS OF LAW

1.  The March 1961 RO decision that denied the veteran's 
petition to reopen his claim for service connection for 
colitis is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

2.  Since the March 1961 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for colitis have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the veteran's 
petition to reopen his claim for service connection for 
colitis, the Board finds that all notification and 
development action needed to render a fair decision on that 
aspect of the appeal has been accomplished.  


II.  Petition to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

As indicated above, the veteran's claim for service 
connection for colitis has previously been considered and 
denied, most recently, in a March 1961 rating decision.  As 
the veteran did not appeal that decision, it is final based 
on the evidence then of record.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  The veteran sought to reopen 
his claim for service connection for colitis in January 2002.  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim(s) sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the March 1961 
RO decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In the initial December 1960 decision (decided on the basis 
of the veteran's service medical records), the RO denied the 
veteran's claim for service connection for colitis because 
the evidence established that the veteran had first been 
diagnosed with colitis in 1949.  Furthermore, there was no 
evidence in service of treatment or diagnosis of colitis.  In 
the March 1961 decision, the RO again denied the veteran's 
petition to reopen his claim for service connection for 
colitis, finding that new and material evidence had not been 
submitted.  In addition to the service medical records at the 
time of the RO's December 1960 and March 1961 decisions, 
evidence before the RO then included a November 1960 
statement from William Yeager, M.D., noting that he had 
diagnosed the veteran with colitis in 1949; and an October 
1960 statement from R.J. Moray, D.O., noting that an X-ray of 
the veteran in February 1946 had revealed diverticulitis of 
the transverse colon.   

Evidence added to the record since the RO's March 1961 
decision, in particular, includes a September 2002 statement 
from Kim Stooke, M.D., which notes that she had reviewed 
statements from Dr. Moray and Dr. Yeager, and that it was 
very possible that the ongoing trouble the veteran had with 
abdominal pain and diverticulosis actually stemmed from the 
early diagnosis of colitis.  Significantly, Dr. Stooke 
further opined that the veteran's current medical condition 
was possibly related to his wartime service.  

Additionally, a December 2004 report of examination from Dr. 
Blackburn, notes that the veteran's exposure to a fire while 
in Germany during the Second World War was a reasonable 
explanation for his history of intestinal problems; as such, 
the veteran's intestinal problems were considered related to 
his military service.  

The Board finds that the aforementioned evidence provides a 
basis for reopening the claim for service connection for 
colitis.  At the time of the March 1961 decision, no medical 
opinion related the veteran's colitis to his period of 
service.  The opinions of Dr. Stooke and Dr. Blackburn are 
new in that they were not previously before agency decision 
makers at the time of the March 1961 decision, and are not 
cumulative or duplicative of evidence previously considered.  
Those opinions are also material, as they constitute evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  In this respect, the opinions 
suggest a possible nexus between current gastrointestinal 
disability and service, and, thus, raise a reasonable 
possibility of substantiating the veteran's claim for service 
connection for colitis.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
colitis have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  


ORDER

To the limited extent that new and material evidence has been 
presented to reopen the claim for service connection for 
colitis, the appeal is granted.  



REMAND

The Board finds that further RO action is needed with respect 
to the claims for service connection for colitis (on the 
merits), for a bilateral eye disability, for residuals of a 
fire injury to include skin cancer, for disability of the 
immune system to include allergies and infections, as well as 
on the claim for a compensable evaluation for residuals of an 
appendectomy.  

As noted above, in November 2004 and January 2005 the Board 
received additional evidence from the veteran consisting of a 
number of clinical records to include VA clinical records 
dated in 2004, and a December 2004 report of medical 
examination from Dr. Blackburn.  The report of examination 
from Dr. Blackburn reflects opinions regarding the etiology 
of a number of the veteran's claimed disabilities currently 
on appeal.  This additional evidence has not been considered 
by the RO insofar as this evidence relates to the veteran's 
claims on appeal.  Neither the veteran, nor his attorney, 
provided a statement waiving initial RO consideration of the 
evidence.  Thus, a remand to have the RO cure this procedural 
defect is warranted.  See 38 C.F.R. §§ 19.31, 19.37 (2004).  

The Board also finds that additional evidentiary and 
procedural development of the claims on appeal is needed.  

The veteran has reported that he was involved in a fire while 
in Germany during World War II, and has submitted a statement 
from a fellow service member attesting to this event.  

In this instance, the record reflects that the veteran 
underwent a VA examination in February 2003.  The examiner 
found that the veteran's cataracts were not related to 
service, and that while etiology of the veteran's allergies 
to food, medicine, and clothing was unclear, he doubted they 
were related to active service.  In addition, the examiner 
reported that the veteran had no obvious fire-related scars 
about his hands and face, and that the veteran denied any 
such scars.  Furthermore, the examiner reported that the 
veteran's skin cancer was as likely as not related to sun 
damage and not fire related, and that there was no diagnosis 
associated with the veteran's abdominal pain that seemed to 
fit with any problem from active duty.  

The December 2004 report of examination from Dr. Blackburn 
reflects that the veteran's allergies/immune problems, and 
intestinal problems were both fire-related from the veteran's 
period of service.  Additionally, Dr. Blackburn reported 
multiple scarring on the veteran's bilateral upper 
extremities, face, and forehead, which was opined as also 
being due to a service-related fire.  Furthermore, Dr. 
Blackburn opined that the veteran's cancerous skin lesions 
were due to the service fire.  Dr. Blackburn did not 
otherwise comment with respect to the etiology of the 
veteran's cataracts.  

Clearly, the veteran's claims involve medical questions, and 
the Board is not permitted to draw inferences as to medical 
causation or etiology without a solid foundation in the 
record.  See Colvin v. Derwinski, 1 Vet. App. 171, 173 
(1991).  

In view of the conflicting medical opinions from the VA 
examiner and Dr. Blackburn, and in light of the need for a 
more definitive medical opinion and clinical findings 
regarding the veteran's claims for service connection for 
colitis, for residuals of a fire injury to include skin 
cancer, and for disability of the immune system to include 
allergies and infections, as well as the claim for a 
compensable evaluation for residuals of an appendectomy, the 
Board finds that further VA gastroenterology, dermatology, 
and immunology examinations, with medical nexus opinions, are 
needed to fairly resolve these claims on appeal.  See 
38 U.S.C.A. § 5103A.  

The Board notes that in a January 2004 statement, the veteran 
contended that his appendectomy scar was currently painful.  
While neither the VA examiner nor Dr. Blackburn has commented 
on any residual disability associated with the veteran's 
November 1949 appendectomy, given the veteran's abdominal 
complaints and the proximity of his appendectomy surgery, the 
Board finds that the gastroenterology examination should 
include consideration of whether there is any residual 
disability associated with the veteran's service-connected 
appendectomy, to include a painful scar.  

Hence, the RO should arrange for the veteran to undergo the 
appropriate medical examinations at a VA facility.  The 
veteran is hereby notified that failure to report to any such 
scheduled examination(s), without good cause, may result in 
denial of the claim(s) for service connection, and shall 
result in a denial of the claim for increase.  See 38 C.F.R. 
§ 3.655(a),(b) (2004).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to any scheduled examination(s), the 
RO should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination(s) sent to him 
by the pertinent VA medical facility.    

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  For the sake of efficiency, the RO's adjudication of 
the claims should include the evidence submitted directly to 
the Board in November 2004 and January 2005.  

Finally, as noted above, in July 2003, the veteran offered 
testimony during a hearing before an RO Decision Review 
Officer (DRO).  At that time, the West Virginia Department of 
Veterans Affairs represented the veteran.  Thereafter in 
January 2004, the veteran revoked his power-of-attorney with 
the West Virginia Department of Veterans Affairs in favor of 
Mr. Huffman.  Later in January 2004, Mr. Huffman submitted a 
statement to the RO in which he requested both a travel board 
hearing before a Veterans Law Judge, as well as a hearing at 
the RO before a DRO.  

In October 2004, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge, pursuant to his request for a Board hearing.  A review 
of the claims file, however, reflects that the veteran has 
not been afforded an RO hearing.  In this respect, there is 
no indication from the claims file that the veteran requested 
a Board hearing in lieu of an RO hearing, or that the veteran 
has otherwise withdrawn his request for an RO hearing.  

Pursuant to 38 C.F.R. § 20.700 (2004), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  Under these circumstances, and 
in accordance with his request, the veteran must be provided 
an opportunity to present testimony during an RO hearing.  

For all the foregoing reasons, the matters remaining on 
appeal are hereby REMANDED to the RO, via the AMC, for the 
following action:

1.  The RO should schedule the veteran 
for an RO hearing in accordance with his 
January 2004 request.  The RO should 
notify the veteran and his attorney of 
the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.700 
(2004).  If the veteran no longer desires 
such a hearing, a statement to that 
effect (preferably, a signed writing by 
the veteran) should be associated with 
the claims file.  

2.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, signed authorization to 
enable it to obtain any additional 
evidence not currently of record that 
pertains to the veteran's claims 
remaining on appeal, to include any 
treatment afforded the veteran by Kim 
Stooke, M.D. since 1999.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
gastroenterology, dermatology, and 
immunology examinations, by physicians.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to each physician 
designated to examine the veteran, and 
each report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All tests, studies and 
consultations deemed necessary should be 
accomplished (with all findings there 
from made available to the appropriate 
examiner prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail, and 
correlated to a specific diagnosis.  Each 
examiner should set forth all examination 
findings, along with the complete 
rationale for any opinions expressed and 
conclusions reached (to include, as 
appropriate, citation to specific 
evidence of record), in a typewritten 
report.   

Gastroenterology examination - The 
physician should identify all current 
gastrointestinal disability, to include 
colitis and/or diverticulitis.  With 
respect to each such diagnosed 
disability, the examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any such 
disability is the result of disease or 
injury incurred in or aggravated during 
the veteran's military service.  The 
examiner should also offer an opinion as 
to whether the veteran experiences any 
residual disability associated with a 
November 1949 appendectomy, and if so, 
the extent and severity of any such 
residual disability (to include any 
painful scar).  

Dermatology examination - The physician 
should identify any scars or cancerous 
lesions on the veteran's bilateral upper 
extremities, face, and/or forehead, and 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that any such identified scars and/or 
cancerous lesions are the result of 
disease or injury incurred in or 
aggravated during the veteran's military 
service.  

Immunology examination - The examiner 
should clearly identify all current 
symptoms associated with any identified 
immunological disorder, to include 
allergies or chronic infections.  The 
examiner should then render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any identified 
immunological disorder, to include 
allergies or chronic infections, is the 
result of disease or injury incurred in 
or aggravated during the veteran's 
military service.  

4.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims remaining 
on appeal, in light of all pertinent 
evidence (to include that submitted 
directly to the Board in November 2004 
and January 2005) and legal authority.  
If the veteran fails to report to the 
scheduled examination requested in 
connection with the claim for increase, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b) as appropriate.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate SSOC that includes citation 
to additional legal authority considered, 
and clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


